Wysocki v Godinho (2020 NY Slip Op 03304)





Wysocki v Godinho


2020 NY Slip Op 03304


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


250 CA 19-00184

[*1]GARY D. WYSOCKI AND MICHELLE WYSOCKI, PLAINTIFFS-RESPONDENTS,
vSTEVEN J. GODINHO AND TIA LAPP, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


LAW OFFICES OF JENNIFER S. ADAMS, YONKERS (KEVIN J. GRAFF OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COLLINS & COLLINS, LLC, BUFFALO (MICHAEL T. SZCZYGIEL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered January 16, 2019. The order, insofar as appealed from, conditionally struck the answer of defendant Steven J. Godinho. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 9, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court